DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Faber (US Patent 9,884,502) in view of Scharinger et al. (US Patent 10,564,302).
	With respect to claim 1, Faber teaches an ink pad container (2, 6) detachably disposed on a fixing seat of a stamp, the ink pad container comprising:
 a body (2, 6) having a chamber (refer to marked-up detailed figure in the detailed office action) formed in the body (2,6);

 two opposite side surfaces (8, 10); 
a front surface (9); 
an opening (area of the body that holds ink pad 2’) formed in the bottom surface of the body (2, 6) and communicating with the chamber; 
[AltContent: textbox (Bottom Surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Chamber)]
    PNG
    media_image1.png
    229
    484
    media_image1.png
    Greyscale

two positioning portions (20, 21)formed in the two opposite side surfaces of the body respectively (Figure 1); and 
a front recess (12) formed in the front surface (9) of the body.
However, Faber does not explicitly disclose a front stopper formed across the front recess of the body and a front guiding groove formed between the front stopper and the front recess.  Scharinger et al. teaches an ink pad container (100) with a front stopper (96) formed across the front recess of the body (note: cover 100 provides a front surface as shown in the marked up Figure 16 in the detailed action.  The front surface of Faber with a recess 12 in combination with a front surface of Scharinger et al. would teach the limitation) and a front guiding groove (refer to marked up Figure 16 in the detailed action) formed between the front stopper (96) and the front recess (note: 
[AltContent: textbox (First Guiding Surface of 96)][AltContent: arrow][AltContent: textbox (Inner flat surface of front stopper 96)][AltContent: arrow][AltContent: textbox (Bottom surface of body)][AltContent: arrow][AltContent: textbox (Top Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front Surface)][AltContent: textbox (Front Guiding Groove)][AltContent: arrow]
    PNG
    media_image2.png
    255
    488
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the ink pad container of Faber to provide a front stopper and guiding groove as taught by Scharinger et al. thereby allowing the user to grab the ink pad container more easily.
	With respect to claim 2, Faber teaches the claimed invention including a front surface (9).  However, Faber does not explicitly disclose a front stopper is located at a middle of the front surface of the body.
Scharinger et al. teaches a front stopper (96) that is located at a middle of the front surface of the body (Figures 15-17).

	With respect to claim 3, Faber teaches the claimed invention including a top surface (top of ink pad container 2, 6) and the bottom surface (refer to marked-up Figure 6 of the detailed action).  However, Faber does not explicitly disclose a front stopper is adjacent to one of a top surface and the bottom surface of the body.
Scharinger et al. teaches a front stopper (96) that is adjacent to one of a top surface (refer to marked-up Figure 16 of the detailed action) and the bottom surface of the body (refer to marked-up Figure 16 of the detailed action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the ink pad container of Faber to provide a front stopper adjacent a top surface and bottom surface as taught by Scharinger et al. thereby allowing the user to grab the ink pad container more easily.
With respect to claim 4, Faber teaches the claimed invention including a top surface (top of ink pad container 2, 6) and the bottom surface (refer to marked-up Figure 6 of the detailed action).  However, Faber does not explicitly disclose a front stopper is adjacent to one of a top surface and the bottom surface of the body.
Scharinger et al. teaches a front stopper (96) that is adjacent to one of a top surface (refer to marked-up Figure 16 of the detailed action) and the bottom surface of the body (refer to marked-up Figure 16 of the detailed action).
.

3.	Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Faber (US Patent 9,884,502) in view of Scharinger et al. (US Patent 10,564,302) as applied to the claims above, and further in view of Nakagawa (JP 2007015200).
	With respect to claim 5, Faber, as modified, teaches the claimed invention however does not explicitly disclose the body has a rear surface; a rear recess formed in the rear surface of the body; a rear stopper formed across the rear recess of the body opposite to the front stopper; and a rear guiding groove formed between the rear stopper and the rear recess.
	Nakagawa teaches a case with a body that has a rear surface (refer to marked-up Figure 1 in the detailed action); a rear recess formed in the rear surface of the body (refer to marked-up Figure 1 in the detailed action); a rear stopper (15) formed across the rear recess of the body opposite to a front stopper (15); and a rear guiding groove (12) formed between the rear stopper (15) and the rear recess (refer to marked-up Figure 1 in the detailed action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the ink pad container of Faber to provide a rear recess, rear stopper and a rear guiding groove as taught by Nakagawa [AltContent: textbox (Top Surface)]the ink pad container.
[AltContent: arrow]
[AltContent: textbox (Ends of rear stopper)]
[AltContent: textbox (Second Guiding Surface formed on an inner surface )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer surface of rear stopper 15)][AltContent: arrow][AltContent: textbox (Outer surface of stopper 15)][AltContent: arrow][AltContent: textbox (Bottom Surface)][AltContent: arrow][AltContent: textbox (Front Surface)][AltContent: arrow][AltContent: textbox (Rear Recess)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front Recess)]
    PNG
    media_image3.png
    430
    749
    media_image3.png
    Greyscale

	With respect to claim 6, Faber in view of Scharinger et al. teaches the claimed invention including a front stopper (96) is located at a middle of the front surface of the body (Figure 16) as taught by Scharinger et al., however Faber, as modified, does not explicitly discloses a rear stopper is located at a middle of the rear surface of the body.
	Nakagawa teaches a rear stopper (15) is located at a middle of the rear surface of a body (Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the ink pad container of Faber, as modified, to provide a rear stopper in the middle of the rear surface as taught by 
With respect to claim 7, Faber in view of Scharinger teaches the claimed invention including a top surface (top of ink pad container 2, 6) and the bottom surface (refer to marked-up Figure 6 of the detailed action) as taught by Faber and a front stopper (96) is adjacent to one of a top surface and the bottom surface of the body as taught by Scharinger.  
However, Faber in view of Scharinger does not explicitly disclose a rear stopper that is adjacent to one of a top surface and the bottom surface of the body.  Nakagawa teaches a rear stopper (15) that is adjacent to one of a top surface and the bottom surface of a body (Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the ink pad container of Faber, as modified, to provide a rear stopper that is adjacent to one of a top surface and the bottom surface of a body as taught by Nakagawa for the purpose of providing multiple grabbing surfaces wherein the user can easily grab the ink pad container in an easily accessible location.
With respect to claim 8, Faber in view of Scharinger teaches the claimed invention including a top surface (top of ink pad container 2, 6) and the bottom surface (refer to marked-up Figure 6 of the detailed action) as taught by Faber and a front stopper (96) is adjacent to one of a top surface and the bottom surface of the body as taught by Scharinger.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the ink pad container of Faber, as modified, to provide a rear stopper that is adjacent to one of a top surface and the bottom surface of a body as taught by Nakagawa for the purpose of providing multiple grabbing surfaces wherein the user can easily grab the ink pad container in an easily accessible location.
With respect to claim 9, Faber in view of Scharinger teaches the claimed invention including a front stopper (96) as taught by Scharinger. However, Faber in view of Scharinger does not explicitly disclose a front stopper that has a first convex surface formed on an outer surface of the front stopper, and the rear stopper has a second convex surface formed on an outer surface of the rear stopper.
Nakagawa teaches a rear stopper (15).
Nakagawa is silent with respect to a front stopper that has a first convex surface formed on an outer surface of the front stopper, and the rear stopper has a second convex surface formed on an outer surface of the rear stopper.  However, it is noted that the mere change in shape would not patentably distinguish from the prior art since the shape does not change the functionality of the printing structure. In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size is disclosed in the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a convex shaped front stopper and a rear stopper since such a modification would result in the front and rear stoppers having a more decorative and smoother appearance on the container that thereby enables the user to grab the stopper easier.
With respect to claim 10, Faber in view of Scharinger teaches the claimed invention including a front stopper (96) as taught by Scharinger. However, Faber in view of Scharinger does not explicitly disclose a front stopper that has a first convex surface formed on an outer surface of the front stopper, and the rear stopper has a second convex surface formed on an outer surface of the rear stopper.
Nakagawa teaches a rear stopper (15).
Nakagawa is silent with respect to a front stopper that has a first convex surface formed on an outer surface of the front stopper, and the rear stopper has a second convex surface formed on an outer surface of the rear stopper.  However, it is noted that the mere change in shape would not patentably distinguish from the prior art since the shape does not change the functionality of the printing structure. In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size is disclosed in the specification, and the change in size seems to be merely design choice (see MPEP 2144.04(1V)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a convex shaped front stopper 
With respect to claim 11, Faber in view of Scharinger teaches the claimed invention including a surface is located at a middle of the outer surface of the front stopper (96) is located  at a middle of an outer as taught by Scharinger. However, Faber in view of Scharinger does not explicitly disclose a first convex surface of a front stopper and a second convex surface of a rear stopper.
Nakagawa teaches a surface is located at a middle of the outer surface of a rear stopper (15, refer to marked-up Figure 1 of the detailed action).
Nakagawa is silent with respect to a first convex surface and a second convex.  However, it is noted that the mere change in shape would not patentably distinguish from the prior art since the shape does not change the functionality of the printing structure. In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size is disclosed in the specification, and the change in size seems to be merely design choice (see MPEP 2144.04(1V)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a convex shaped front stopper and a rear stopper since such a modification would result in the front and rear stoppers having a more decorative and smoother appearance on the container that thereby enables the user to grab the stopper easier.
With respect to claim 12, Faber in view of Scharinger teaches the claimed invention including two ends of the surface are respectively adjacent to two ends of the 
Nakagawa teaches two ends of a surface are respectively adjacent two ends of a rear stopper (15, refer to marked-up Figure 1 of the detailed action).
Nakagawa is silent with respect to a front stopper that has a first convex surface and a second convex surface.  However, it is noted that the mere change in shape would not patentably distinguish from the prior art since the shape does not change the functionality of the printing structure. In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size is disclosed in the specification, and the change in size seems to be merely design choice (see MPEP 2144.04(1V)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a convex shaped front stopper and a rear stopper since such a modification would result in the front and rear stoppers having a more decorative and smoother appearance on the container that thereby enables the user to grab the stopper easier.
	With respect to claim 13, Faber in view of Scharinger teaches an inner surface of the front stopper (96) is flat (refer to marked-up Figure 16).
	With respect to claim 14, Faber in view of Scharinger teaches an inner surface of the front stopper (96) is flat (refer to marked-up Figure 16).
	With respect to claim 15, Faber teaches the front stopper (96) has a first guiding surface formed on an inner surface of the front stopper (refer to marked-up Figure 16 in the detailed action), the first guiding surface is inclined outwardly with respect to the 
With respect to claim 16, Faber in view of Scharinger teaches the claimed invention including a front stopper (96) as taught by Scharinger. However, Faber in view of Scharinger does not explicitly disclose a front stopper that has a first concave surface formed on an inner surface of the front stopper, and the rear stopper has a second concave surface formed on an inner surface of the rear stopper.
Nakagawa teaches a rear stopper (15), refer to marked-up Figure 1 of the detailed action).
Nakagawa is silent a first concave surface formed on an inner surface of the front stopper, and a second concave surface formed on an inner surface of the rear stopper.  However, it is noted that the mere change in shape would not patentably distinguish from the prior art since the shape does not change the functionality of the printing structure. In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size is disclosed in the specification, and the change in size seems to be merely design choice (see MPEP 2144.04(1V)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a concave surface formed on an inner surface of the front stopper and a rear stopper since such a modification would result in the front and rear stoppers having a more decorative and smoother appearance on the container that thereby enables the user to grab the stopper easier.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Shih (US Publication 2014/0196622, US Patent 10,773,538, US Patent 8,931,407, US Patent 6,945,172), Faber (US Patent 7,389,727), Zindl et al. (US Publication 2011/0277647), Harte (US Patent 3,359,897), Wissman et al. (US Patent 2,950,676), Parker (US Patent 1,083,336) and Ryer (US Patent 454,499) teaches stamps with stamp containers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853